Name: 2008/966/EC: Commission Decision of 12Ã December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Steppic biogeographical region (notified under document number C(2008) 8066)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  documentation;  Europe;  natural environment
 Date Published: 2008-12-20

 20.12.2008 EN Official Journal of the European Union L 344/117 COMMISSION DECISION of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Steppic biogeographical region (notified under document number C(2008) 8066) (2008/966/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Steppic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the territory of Romania as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) For the Steppic biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission in October 2007, in accordance with Article 4(1) of Directive 92/43/EEC, by Romania. (4) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (2). (5) That information includes the most recent and definitive map of the site transmitted by the Member State concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (6) On the basis of the draft list drawn up by the Commission in agreement with the Member State concerned, which also identifies sites hosting priority natural habitat types or priority species, a list of sites selected as sites of Community importance should be adopted. (7) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (8) The Member State concerned has not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member State, it is necessary to adopt an initial list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (9) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The initial list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (10) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The initial list of sites of Community importance for the Steppic biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 December 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 107, 24.4.1997, p. 1. ANNEX Initial list of sites of Community importance for the Steppic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ROSCI0005 Balta AlbÃ   Amara  JirlÃ u  Lacul SÃ rat CÃ ¢ineni * 6 411 E 27 17 N 45 13 ROSCI0006 Balta MicÃ  a BrÃ ilei 20 460 E 27 54 N 44 59 ROSCI0012 BraÃ ul MÃ cin * 10 303 E 28 7 N 45 0 ROSCI0022 Canaralele DunÃ rii * 26 064 E 28 4 N 44 24 ROSCI0053 Dealul Alah Bair * 187 E 28 13 N 44 30 ROSCI0060 Dealurile Agighiolului * 1 479 E 28 48 N 45 2 ROSCI0065 Delta DunÃ rii * 457 813,5 E 28 55 N 44 54 ROSCI0067 Deniz Tepe * 425 E 28 41 N 45 0 ROSCI0071 DumbrÃ veni  Valea Urluia  Lacul Vederoasa * 18 714 E 27 58 N 43 58 ROSCI0072 Dunele de nisip de la Hanul Conachi * 217 E 27 34 N 45 34 ROSCI0083 FÃ ¢ntÃ ¢niÃ a Murfatlar * 637 E 28 23 N 44 9 ROSCI0103 Lunca BuzÃ ului * 3 991 E 26 52 N 45 8 ROSCI0105 Lunca JoasÃ  a Prutului * 5 656 E 28 8 N 45 45 ROSCI0114 MlaÃtina Hergheliei  Obanul Mare Ãi PeÃtera Movilei * 251 E 28 34 N 43 50 ROSCI0123 MunÃ ii MÃ cinului * 18 546 E 28 19 N 45 8 ROSCI0131 OlteniÃ a  MostiÃtea  Chiciu 11 930 E 27 7 N 44 12 ROSCI0133 PÃ durea BÃ deana * 56 E 27 34 N 46 9 ROSCI0134 PÃ durea Balta-Munteni 86 E 27 27 N 45 56 ROSCI0139 PÃ durea Breana-RoÃcani * 151 E 27 59 N 45 55 ROSCI0149 PÃ durea Eseschioi  Lacul Bugeac * 3 258 E 27 26 N 44 4 ROSCI0151 PÃ durea GÃ ¢rboavele * 217 E 27 59 N 45 34 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 652 E 28 21 N 43 47 ROSCI0162 PÃ durea MeriÃor  Cotul ZÃ tuanului 579 E 27 20 N 45 45 ROSCI0163 PÃ durea MogoÃ-MÃ ¢Ã ele * 65 E 27 56 N 45 43 ROSCI0165 PÃ durea PogÃ neÃti * 176 E 28 1 N 45 58 ROSCI0169 PÃ durea Seaca-Movileni * 52 E 27 32 N 46 17 ROSCI0172 PÃ durea Ãi Valea Canaraua Fetii  Iortmac * 14 473 E 27 36 N 44 6 ROSCI0175 PÃ durea TÃ lÃ Ãmani 62 E 27 50 N 46 7 ROSCI0178 PÃ durea TorceÃti 132 E 27 29 N 45 40 ROSCI0191 PeÃtera Limanu 12 E 28 31 N 43 48 ROSCI0201 PodiÃul Nord Dobrogean * 87 229 E 28 30 N 44 58 ROSCI0213 RÃ ¢ul Prut 12 506 E 27 47 N 47 12 ROSCI0215 Recifii Jurasici Cheia * 5 134 E 28 26 N 44 30 ROSCI0259 Valea CÃ lmÃ Ã uiului * 17 363 E 27 2 N 45 0